Exhibit Lorus Therapeutics Inc. Interim Consolidated Balance Sheets As at (amounts in 000's) August 31, 2008 As at (Canadian dollars) (Unaudited) May 31, 2008 ASSETS Current Cash and cash equivalents $ 7,202 $ 2,652 Short term investments (note 7) 4,095 6,784 Prepaid expenses and other assets 844 721 Amount held in escrow (note 1 (b)) - 600 12,141 10,757 Long-term Fixed assets 204 244 Goodwill 606 606 810 850 $ 12,951 $ 11,607 LIABILITIES Current Accounts payable $ 761 $ 923 Accrued liabilities (note 10) 1,620 1,194 Deferred gain on sale of shares (note 1 (b)) - 600 2,381 2,717 Long-term Secured convertible debentures (note 8) 13,119 12,742 SHAREHOLDERS' DEFICIENCY Share Capital (note 5) Common shares 161,750 158,743 Equity portion of secured convertible debentures 3,814 3,814 Stock options (note 6(c)) 5,052 4,961 Contributed surplus 9,181 9,181 Warrants 417 - Deficit accumulated during development stage (182,763 ) (180,551 ) (2,549 ) (3,852 ) $ 12,951 $ 11,607 See accompanying notes to the unaudited consolidated interim financial statements Basis of Presentation Note 1 Lorus Therapeutics Inc. Interim Consolidated Statements of Loss and Deficit (unaudited) Period Three Three from inception (amounts in 000's except for per common share data) months ended months ended Sept. 5, 1986 to (Canadian dollars) Aug. 31, 2008 Aug. 31, 2007 Aug 31, 2008 REVENUE $ 3 $ 26 $ 859 EXPENSES Cost of sales - 1 105 Research and development 1,178 782 121,124 General and administrative 841 736 56,052 Stock-based compensation (note 6) 91 103 8,063 Depreciation and amortization of fixed assets 43 79 9,585 Operating expenses 2,153 1,701 194,929 Interest expense on convertible debentures 217 270 3,478 Accretion in carrying value of convertible debentures 377 298 3,573 Amortization of deferred financing charges - - 412 Interest income (82 ) (140 ) (12,048 ) Loss from operation for the period 2,662 2,103 189,485 Gain on sale of shares (note 1 (b)) (450 ) (6,094 ) (6,749 ) Net loss (earnings) and other comprehensive loss (income) for the period 2,212 (3,991 ) 182,736 Deficit, beginning of period as previously reported 180,551 174,190 - Change in accounting policy - 27 27 Deficit, beginning of period as revised 180,551 174,217 Deficit, end of period $ 182,763 $ 170,226 $ 182,763 Basic and diluted loss (earnings) per common share $ 0.01 $ (0.02 ) Weighted average number of common shares outstanding used in the calculation of Basic loss (earnings) per share 228,407 213,057 Diluted loss (earnings) per share (note 5(d)) 228,407 227,266 See accompanying notes to the unaudited interim consolidated financial statements Lorus Therapeutics Inc. Interim Consolidated Statements of Cash Flows (unaudited) Period Three Three from inception (amounts in 000's) months ended months ended Sept. 5, 1986 to (Canadian Dollars) Aug. 31, 2008 Aug. 31, 2007 Aug. 31, 2008 Cash flows from operatingactivities: Earnings (loss) for the period $ (2,212 ) $ 3,991 $ (182,736 ) Items not involving cash: Gain on sale of shares $ (450 ) $ (6,094 ) (6,749 ) Stock-based compensation 91 103 8,063 Interest on convertible debentures 217 270 3,478 Accretion in carrying value of convertible debentures 377 266 3,573 Amortization of deferred financing charges - 32 412 Depreciation, amortization and write-down of fixed assets and acquired patents and licenses 43 79 22,146 Other (7 ) 20 448 Change in non-cash operating working capital 141 (1,015 ) 629 Cash used in operating activities (1,800 ) (2,348 ) (150,736 ) Cash flows from financing activities: Issuance of debentures, net of issuance costs - - 12,948 Issuance (Repurchase) of warrants 417 (252 ) 37,570 Proceeds on sale of shares, net of arrangement costs and guarantee (note 1) 450 7,356 6,749 Issuance of common shares, net of issuance costs (note 5) 2,790 - 111,815 Cash provided by financing activities 3,657 7,104 169,082 Cash flows from investing activities: Maturity (purchase) of marketable securities and other investments, net 2,696 (2,740 ) (4,108 ) Business acquisition, net of cash received - - (539 ) Acquired patents and licenses - - (715 ) Additions to fixed assets (3 ) (39 ) (6,130 ) Proceeds on sale of fixed assets - - 348 Cash (used in) provided by investing activities 2,693 (2,779 ) (11,144 ) Increase (decrease) in cash and cash equivalents during the period 4,550 1,977 7,202 Cash and cash equivalents, beginning of period 2,652 1,405 - Cash and cash equivalents, end of period $ 7,202 $ 3,382 $ 7,202 See accompanying notes to the unaudited consolidated interim financial statements NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three months ended August 31, 2008 and 2007 1.
